
	
		II
		110th CONGRESS
		2d Session
		S. 3632
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To combat predatory lending practices and
		  to provide access to capital to those living in low-income and traditionally
		  underserved communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering American Independence from
			 Regressive and Abusive Credit Transactions Act of 2008 or
			 the FAIR Act.
		2.Maximum interest rates; prohibition on
			 payday lendingChapter 2 of
			 the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the
			 end the following:
			
				140.Maximum rate of interest; prohibition on
				payday lending
					(a)Interest
				limitNo covered creditor may
				make an extension of credit to a consumer with respect to which the annual
				percentage rate, as defined in subsection (b), exceeds 36 percent, or such
				lower limit as is provided under otherwise applicable State or Federal law,
				including section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App.
				527).
					(b)Payday loan prohibitionNotwithstanding any other provision of law,
				no covered creditor may—
						(1)cash or advance money for a post-dated
				check in exchange for a fee or other payment of interest, other than as
				otherwise authorized for the payment of a preexisting debt; or
						(2)hold a check, require electronic access to
				an account at a financial institution, or hold title to personal property
				(except in connection with the purchase or rental of such personal property) as
				collateral for a loan or other extension of credit.
						(c)Definition of annual percentage credit rate
				and covered creditorFor
				purposes of this section—
						(1)the annual percentage rate
				includes all charges payable directly or indirectly incident to, ancillary to,
				or as a condition of the extension of credit, including—
							(A)any payment compensating a creditor or
				prospective creditor for an extension of credit or making available a line of
				credit, or any default or breach by a borrower of a condition upon which credit
				was extended, including fees connected with credit extension or availability,
				such as numerical periodic rates, late fees, creditor-imposed not sufficient
				funds fees charged when a borrower tenders payment on a debt with a check drawn
				on insufficient funds, over limit fees, annual fees, cash advance fees, and
				membership fees;
							(B)all fees which constitute a finance charge,
				as defined by rules of the Board in accordance with this title;
							(C)credit insurance premiums, whether optional
				or required; and
							(D)all charges and costs for ancillary
				products sold in connection with or incidental to the credit transaction;
				and
							(2)the term covered creditor
				means a creditor other than an insured depository institution (as defined in
				section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or an insured
				credit union (as defined in section 101 of the Federal Credit Union Act (12
				U.S.C. 1752)).
						(d)Mandatory disclosuresIn addition to any other disclosures
				required by this title, a covered creditor shall, with respect to an extension
				of consumer credit, provide to the consumer in writing, at or before the
				issuance of such credit—
						(1)a statement of the annual percentage rate
				applicable to the extension of credit; and
						(2)a clear description of the payment
				obligations of the consumer.
						(e)Relation to State lawNothing in this section may be construed to
				preempt any provision of State law that provides greater protection to
				consumers than is provided in this section.
					(f)Civil liability and
				enforcementIn addition to
				remedies available to the consumer under section 130(a), any consumer credit
				transaction made in violation of this section shall be null and void, and not
				enforceable by any party in any court or alternative dispute resolution forum,
				and the creditor or any subsequent holder shall promptly return to the consumer
				any principal, interest, charges, and fees, and any security interest
				associated with such transaction. Notwithstanding any statute of limitations or
				repose, a violation of this section may be raised as a matter of defense by
				recoupment or set off to an action to collect such debt or repossess related
				security at any time.
					(g)ViolationsAny person that violates this section, or
				seeks to enforce an agreement made in violation of this section, shall be
				subject to, for each such violation, 1 year in prison and a fine in an amount
				equal to the greater of—
						(1)3 times the amount of the total accrued
				debt associated with the subject transaction; or
						(2)$50,000.
						(h)State attorneys generalAn action to enforce this section may be
				brought by the appropriate State attorney general in any United States district
				court or any other court of competent jurisdiction, not later than 3 years
				after the date of the violation, and may obtain injunctive
				relief.
					.
		3.Small-dollar loan program
			(a)EstablishmentThe Federal Deposit Insurance Corporation
			 (in this Act referred to as the Corporation) shall establish, by
			 rule, a program to encourage insured depository institutions to incorporate
			 small consumer loans into their regular banking services.
			(b)Program componentsThe loan program established under this
			 section shall—
				(1)be voluntary in nature;
				(2)allow for loan amounts of $1,000 or
			 less;
				(3)provide for—
					(A)amortization periods of not longer than 36
			 months, in the case of closed end credit plans; and
					(B)minimum regular payments that are designed
			 to reduce outstanding principal amounts, in the case of loans under an open end
			 credit plan;
					(4)prohibit the imposition of—
					(A)prepayment penalties; and
					(B)origination or maintenance fees that exceed
			 the true cost of the loan to the financial institution; and
					(5)provide for an automatic savings
			 component.
				(c)Community reinvestment act
			 treatmentParticipation in
			 the loan program established under this Act shall be a factor in the
			 determination by the appropriate Federal financial supervisory agency of
			 whether an insured depository institution is meeting the credit needs of its
			 community for purposes of the Community Reinvestment Act of 1977.
			(d)DefinitionsAs used in this section—
				(1)the term appropriate Federal
			 financial supervisory agency has the same meaning as in section 803 of
			 the Community Reinvestment Act of 1977 (12 U.S.C. 2902);
				(2)the term closed end credit
			 plan means an extension of credit for a fixed period of time, other than
			 an extension of credit that is secured by a dwelling or other real
			 property;
				(3)the term insured depository
			 institution has the same meaning as in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813); and
				(4)the term  open end credit plan
			 has the same meaning as in section 103 of the Truth in Lending Act (15 U.S.C.
			 1602).
				(e)Regulatory actionsThe Corporation shall issue such
			 regulations as may be necessary to carry out this section, including with
			 respect to the definition of terms (other than as provided in subsection
			 (d)).
			4.Study and report on best practices
			(a)StudyThe Federal Deposit Insurance Corporation
			 and the National Credit Union Administration shall each conduct a study of best
			 practices to provide incentives for mainstream financial institutions to
			 provide small dollar amount loans to consumers, including innovative State and
			 local programs, private sector, and not-for-profit initiatives.
			(b)Report to CongressNot later than 180 days after the date of
			 enactment of this Act, the Federal Deposit Insurance Corporation and the
			 National Credit Union Administration shall each submit a report to Congress on
			 the results of the study conducted under subsection (a).
			
